Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Kodiak Oil & Gas Corp.

1625 Broadway, Suite 250

Denver, Colorado 80202

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Kodiak Oil & Gas Corp, a Yukon Territory corporation (the
“Company”), and the Investor.

 

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 10,000,000 shares (the “Shares”) of its Common Stock, no par
value (the “Common Stock”), subject to adjustment by the Company’s Board of
Directors, or a committee thereof, for a purchase price of $[  ] per share (the
“Purchase Price”).

 

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3 (including the Prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”) on
July 14, 2008, (2) if applicable, certain “free writing prospectuses” (as that
term is defined in Rule 405 under the Securities Act of 1933, as amended), that
have or will be filed with the Commission and delivered to the Investor on or
prior to the date hereof, and (3) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Shares and terms of the Offering
that will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

 

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares set forth
below for the aggregate purchase price set forth below. The Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by an underwriter and that there is no minimum offering amount.

 

5. The manner of settlement of the Shares purchased by the Investor shall be as
follows:

 

DELIVERY BY ELECTRONIC BOOK-ENTRY AT THE DEPOSITORY TRUST COMPANY (“DTC”),
REGISTERED IN THE INVESTOR’S NAME AND ADDRESS AS SET FORTH BELOW, AND RELEASED
BY COMPUTERSHARE INVESTOR SERVICES INC (“COMPUTERSHARE”), THE COMPANY’S TRANSFER
AGENT (THE “TRANSFER AGENT”), TO THE INVESTOR AT THE CLOSING (AS DEFINED IN
SECTION 3.1 OF ANNEX I HERETO).

 

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE BROKER-DEALER AT WHICH
THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP
A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES.

 

IMMEDIATELY UPON CLOSING THE INVESTOR SHALL REMIT BY WIRE TRANSFER THE AMOUNT OF
FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY
THE INVESTOR TO THE FOLLOWING ACCOUNT:

 

--------------------------------------------------------------------------------


 

BANK OF THE WEST, N.A.

 

ABA Number: 121100782

 

Account Name: Kodiak Oil & Gas Corp.

 

Account Number: 339001083

 

Ref: Kodiak Registered Direct Offering

 

Attn: Alfredo Benavente

 

Tel: 303-260-7269

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES
MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED
FROM THE CLOSING ALTOGETHER.

 

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated July 14, 2008, which is a part of the
Company’s Registration Statement and the documents incorporated by reference
therein (collectively, the “Disclosure Package”) prior to or in connection with
the receipt of this Agreement.

 

8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked by the Investor, without obligation or commitment of any
kind, at any time prior to the Company sending (orally, in writing, or by
electronic mail) notice of its acceptance of such offer. An indication of
interest will involve no obligation or commitment of any kind until this
Agreement is accepted and countersigned by or on behalf of the Company.

 

Number of Shares:

 

 

 

Purchase Price Per Share:

 

$

[ ]

 

Aggregate Purchase Price:

 

$

 

 

 

2

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

 

Dated as of:
May [ ], 
2009

 

 

 

INVESTOR

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

Agreed and Accepted

 

this [ ]th day of May, 2009:

 

 

 

KODIAK OIL
& GAS CORP

 

By:

 

 

 

Name: Lynn A. Peterson

 

 

 

Title: President and CEO

 

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1.

Authorization and Sale of the Shares

 

Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of the Shares.

 

2.

Agreement to Sell and Purchase the Shares.

 

2.1 At the Closing, the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions set forth herein, the
number of Shares set forth on the last page of the Agreement to which these
Terms and Conditions for Purchase of Shares are attached as Annex I (the
“Signature Page”) for the aggregate purchase price therefor set forth on the
Signature Page.

 

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

3.

Closings and Delivery of the Shares and Funds.

 

3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company, and of which the Investors will be notified in advance by the
Company. At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

 

3.2 Conditions to the Company’s Obligations. (a) The Company’s obligation to
issue and sell the Shares to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the Shares being purchased hereunder as
set forth on the Signature Page; (ii) the Company obtaining NYSE Amex LLC
approval for the listing of the Shares; and (iii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

 

3.3 Delivery of Funds. Immediately at the time of Closing, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Shares being purchased by the Investor to the following account
designated by the Company:

 

 

BANK OF THE WEST, N.A.

 

ABA Number: 121100782

 

Account Name: Kodiak Oil & Gas Corp.

 

Account Number: 339001083

 

Ref: Kodiak Registered Direct Offering

 

Attn: Alfredo Benavente

 

Tel: 303-260-7269

 

4

--------------------------------------------------------------------------------


 

3.4 Delivery of Shares. No later than one (1) business day after the execution
of this agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing Computershare Investor Services Inc., the Company’s transfer agent,
to credit such account or accounts with the Shares by means of an electronic
book-entry delivery. Such DWAC shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by the
Company. Simultaneously with the delivery to the Company by the Investors of the
funds pursuant to Section 3.3 above, the Company shall direct its transfer agent
to credit the Investor’s account or accounts with the Shares pursuant to the
information contained in the DWAC.

 

4.

Representations, Warranties and Covenants of the Investor.

 

The Investor represents and warrants to, and agrees with, the Company that:

 

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date and (c) in
connection with its decision to purchase the number of Shares set forth on the
Signature Page, has received and is relying solely upon the Disclosure Package
and the documents incorporated by reference therein.

 

4.2 The Investor acknowledges that (a) no action has been or will be taken in
any jurisdiction outside the United States by the Company that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issue of the Shares in any jurisdiction outside the United
States where action for that purpose is required and (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense.

 

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

 

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

 

4.5 Since the date on which the Company first contacted such Investor about the
Offering, it has not engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities). Each Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. Each Investor agrees that it will not use any of the
Shares acquired pursuant to this Agreement to cover any short position in the
Common Stock if doing so would be in violation of applicable securities laws.
For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

 

5

--------------------------------------------------------------------------------


 

5.

Survival of Representations, Warranties and Agreements; Third Party Beneficiary.

 

Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefor.

 

6.

Notices.

 

All notices, requests, consents and other communications hereunder will be in
writing, will be mailed (a) if within the domestic United States by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile or (b) if delivered from outside the
United States, by International Federal Express or facsimile, and will be deemed
given (i) if delivered by first-class registered or certified mail domestic,
three business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one business day after so mailed, (iii) if delivered by
International Federal Express, two business days after so mailed and (iv) if
delivered by facsimile, upon electric confirmation of receipt and will be
delivered and addressed as follows:

 

if to the Company, to:

 

Kodiak Oil & Gas Corp.

 

1625 Broadway, Suite 250

 

Denver, CO 80202

 

Attention: James Doss, Chief Financial Officer

 

Facsimile: (303) 592-8071 

 

With copies to:

 

Dorsey & Whitney LLP

 

U.S. Bank Centre

 

1420 5th Ave Suite 3400

 

Seattle, WA 98101

 

Attention: Randal R. Jones

 

Facsimile: (206) 903-8820

 

if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

7.

Changes.

 

This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and the Investor.

 

8.

Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

 

9.

Severability.

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

6

--------------------------------------------------------------------------------


 

10.

Governing Law.

 

This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of Colorado, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.

 

11.

Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which will
constitute an original, but all of which, when taken together, will constitute
but one instrument, and will become effective when one or more counterparts have
been signed by each party hereto and delivered to the other parties. The Company
and the Investor acknowledge and agree that the Company shall deliver its
counterpart to the Investor along with the Prospectus Supplement (or the filing
by the Company of an electronic version thereof with the Commission).

 

12.

Confirmation of Sale.

 

The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Agreement, together with the Prospectus Supplement
(or the filing by the Company of an electronic version thereof with the
Commission), shall constitute written confirmation of the Company’s sale of
Shares to such Investor.

 

13.

Press Release.

 

The Company and the Investor agree that the Company shall issue a press release
announcing the Offering prior to the opening of the financial markets in New
York City on the business day immediately after the date hereof.

 

7

--------------------------------------------------------------------------------


 

Exhibit A

KODIAK OIL AND GAS CORP.

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

 

The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:

 

                

 

 

 

 

 

 

 

2.

 

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

                

 

 

 

 

 

 

 

3.

 

The mailing address of the registered holder listed in response to item 1 above:

 

                

 

 

 

 

 

 

 

4.

 

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

                

 

 

 

 

 

 

 

5.

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

                

 

 

 

 

 

 

 

6.

 

DTC Participant Number:

 

                

 

 

 

 

 

 

 

7.

 

Name of Account at DTC Participant being credited with the Shares:

 

                

 

 

 

 

 

 

 

8.

 

Account Number at DTC Participant being credited with the Shares:

 

                

 

 

8

--------------------------------------------------------------------------------